DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 23-28 in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to show that there would be a serious burden on the Examiner if restriction were not required.  This is not found persuasive because the instant application is National Stage Entry of a PCT application to which the Unity of Invention Standard applies and not restriction practice pursuant to 37 CFR 1.141-1.146.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/01/2020 is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitations C: 0.01 to < 0.3, Mn: 4 to < 10, Al: 0.003 to 2.9, Mo: 0.1 to 0.8, Si: 0.02 to 0.8, and Ni: 0.005 to 3, and the claim also recites C: 0.03 to 0.15, Mn: 4 to < 8, Al: 0.03 to 0.4, Mo: 0.1 to 0.5, Si: 0.08 to 0.3, and Ni: 0.01 to 3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "minimum" as used in “a minimum notch impact energy according to the Charpy notch impact test with V-notch at -196˚C in a transverse direction of ≥ 50 J/cm2” in claim 23 is a term which 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation austenite content of 2 to 80 vol.%, and the claim also recites austenite content of 2-70 vol.% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "more than" as used in “elongation at fracture A50 of more than 6 to 45%” in claim 27 is a term which renders the claim indefinite. It is not clear whether a range of 6 to 45% elongation is claimed or whether a range of a value greater than a minimum value which is from 6 to 45% is claimed and a person having ordinary skill in the art would not be apprised of the scope of the invention. The term “more than” shall be interpreted as not being present and the claimed range being a range of 6 to 45% elongation.
Claims 25-26 and 28 are rejected due to dependence upon Claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP-2641987-A2), hereinafter Cho.
Regarding Claims 23 and 24, Cho teaches a steel containing manganese and nickel ([0001]) having the composition and microstructure shown in Table 1.
Table 1
Element (23)
Claim
Cho
Citation
Relationship
C
0.01-0.3
0.01-0.06
[0024]
Within
Mn
4-10
2-8
[0031]-[0032]
Overlapping
Al
0.003-2.9
0.003-0.05
[0041]
Within
Mo
0.01-0.8
0.02-0.06
[0034]
Within
Si
0.02-0.8
0.03-0.5
[0027]
Within
Ni
0.005-3
0.01-6
[0029]
Overlapping
P
< 0.04
0.02 or less
[0037]
Within
S
< 0.02
0.01 or less
[0039]
Within
N
< 0.02
0.0015-0.01
[0043]
Within
1.5Mn + Ni
6-8
8-12
[0032]
Overlapping
C + Al
0.11-3
0.013-0.11
By amounts above
Overlapping





Microstructure (23)




Austenite
2-90
3-15
[0014]
Within
Ferrite and/or bainite
< 40
Bainite: 10 or less
[0014]
Within
Martensite 
remainder
Main phase of martensite
[0014]
The Same





Microstructure (24)




Austenite
2-80
3-15
[0014]
Within
Ferrite and/or bainite
< 20
Bainite: 10 or less
[0014]
Within
Martensite 
remainder
Main phase of martensite
[0014]
The Same


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 25, Cho teaches the claim elements as discussed above. Cho further teaches martensite being present as tempered martensite lath as shown in the black portion of Figure 1 ([0053], Fig 1) which a significant portion of the image being black (Fig 1) which overlaps the claimed at least 20% of the martensite is present as annealed martensite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 27, Cho teaches the claim elements as discussed above. Cho further discloses the steel having a yield strength of 600-670 MPa (Table 3, Inventive materials 1-6), which is within the claimed elasticity limit of 450 to 1050 MPa; a tensile strength of 708-780 MPa (Table 3, Inventive materials 1-6), which is within the claimed tensile strength of 500 to 1500 MPa; and an elongation % of 20.1-24.2 (Table 3, Inventive materials 1-6), which is within the claimed elongation at fracture of 6 to 45%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP-2641987-A2), hereinafter Cho, in view of Matsuda et al. (US-20160087253-A1), hereinafter Matsuda.
Regarding Claim 25, Cho teaches the claim elements as discussed above. 
While Cho teaches a portion of the microstructure being tempered martensite lath, Cho does not explicitly disclose a specific range of the microstructure which is tempered martensite.
Matsuda teaches a high strength steel having an overlapping composition and microstructure with Cho ([0021]) which further has at least 50% of the martensite phase being tempered martensite in order to beneficially reduce brittle fracture and increase ductility ([0037]) which is within the claimed at least 20% of the martensite is present as annealed martensite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to modify Cho in order to have the at least 50% of martensite being tempered martensite of Matsuda in order to beneficially reduce brittle fracture and increase ductility as discussed above.

Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP-2641987-A2), hereinafter Cho, in view of Jeon et al. (US-20150329951-A1), hereinafter Jeon.
Regarding Claim 26, Cho teaches the claim elements as discussed above. 
Cho does not explicitly disclose the claimed proportion of up to 90% of the austenite is present in the form of annealing or deformation twins.
Examiner notes that according to [0025] of the instant specification, a Mn content of less than 10% results in sufficient effectiveness of TRIP and TWIP effects. Further, according to [0052], cold rolling at 60-450˚C further aids the formation of deformation twins.

It would be obvious to a person having ordinary skill in the art to apply the cold rolling at less than 450˚C of Jeon to the steel of Cho in order to beneficially obtain a desired tensile strength and elongation as discussed above.
Since Cho as modified by Jeon teaches the specification’s composition and processing requirements as discussed above, a person having ordinary skill in the art would expect the steel of Cho as modified by Jeon to exhibit the claimed proportion of up to 90% of the austenite is present in the form of annealing or deformation twins.

Regarding Claim 28, Cho teaches the claim elements as discussed above. 
Cho does not explicitly disclose the claimed metallic, inorganic or organic coating and optionally one or more other metallic, various inorganic or organic coatings are applied to the coating.
Jeon teaches a high manganese hot-dip galvanized steel sheet which has a composition overlapping that of Cho ([0013]) including hot-dip galvanizing in order to beneficially reduce an oxide film formed on the steel and form a ductile inhibition layer suppressing the growth of a frail intermetallic compound ([0041]) which is within the claimed metallic, inorganic or organic coating and optionally one or more other metallic, various inorganic or organic coatings are applied to the coating.
It would be obvious to a person having ordinary skill in the art to apply the hot-dip galvanizing of Jeon to the steel of Cho in order to beneficially reduce an oxide film, and to suppress the growth of a frail intermetallic compound as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                          
                                                                                                                                                                              /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736